      Case 3:19-cv-03425-JST Document 34-2 Filed 08/02/19 Page 1 of 3



 1   Julie E. Schwartz, Bar No. 260624
     JSchwartz@perkinscoie.com
 2   PERKINS COIE LLP
 3   3150 Porter Drive
     Palo Alto, CA 94304-1212
 4   Telephone: 650.838.4300
     Facsimile: 650.838.4350
 5
     Todd M. Hinnen (admitted pro hac vice)
 6   THinnen@perkinscoie.com
 7   Ryan Spear (admitted pro hac vice)
     RSpear@perkinscoie.com
 8   PERKINS COIE LLP
     1201 Third Ave., Suite 4900
 9   Seattle, WA 98101-3099
     Telephone: 206.359.8000
10
     Facsimile: 206.359.9000
11
     Attorneys for Plaintiff Niantic, Inc.
12
                                  UNITED STATES DISTRICT COURT
13
                               NORTHERN DISTRICT OF CALIFORNIA
14

15                                       SAN FRANCISCO DIVISION

16
     NIANTIC, INC., a Delaware corporation,         Case No. 19-cv-03425-JST
17
                            Plaintiff,              DECLARATION OF JULIE E.
18                                                  SCHWARTZ IN SUPPORT OF
            v.
                                                    STIPULATION TO EXTEND THE
19                                                  DEADLINE FOR NIANTIC TO FILE A
     GLOBAL++, an unincorporated
20   association; RYAN HUNT, a.k.a.                 REPLY IN SUPPORT OF ITS MOTION
     “ELLIOTROBOT,” an individual;                  FOR PRELIMINARY INJUNCTIVE
21   ALEN HUNDUR, a.k.a. “IOS N00B,”                RELIEF
     an individual; and DOES 1-20,
22                                                  [Civil Rules 6-2 & 7-12]
                            Defendants.
23

24

25

26

27

28


                                                                         SCHWARTZ DECLARATION
                                                                            Case No. 19-cv-03425-JST
       Case 3:19-cv-03425-JST Document 34-2 Filed 08/02/19 Page 2 of 3



 1                             DECLARATION OF JULIE E. SCHWARTZ
 2          I, Julie E. Schwartz, declare as follows:
 3          1.      I am an attorney licensed to practice in the State of California and before this
 4   Court. I am a partner at the law firm Perkins Coie LLP and am counsel of record for plaintiff
 5   Niantic, Inc. (“Niantic”) in this matter.
 6          2.      I make this declaration in support of the Stipulation to Extend the Deadline for
 7   Niantic to File a Reply in Support of its Motion for Preliminary Injunctive Relief. I have personal
 8   knowledge of the facts stated in this declaration and, if called as a witness, could and would
 9   testify competently to those facts.
10          3.      On June 14, 2019, Niantic filed a motion for preliminary injunctive relief. See Dkt.
11   7. Defendants’ response to Niantic’s motion was originally due on June 28, 2019, and Niantic’s
12   reply was originally due on July 5, 2019. See id.
13          4.      On July 19, 2019, the Court altered the briefing schedule for Niantic’s motion for
14   preliminary injunctive relief by ordering defendants to file a response to Niantic’s motion by July
15   31, 2019 (instead of June 28, 2019), and by ordering Niantic to file a reply in support of its
16   motion by August 7, 2019. See Dkts. 30, 7.
17          5.      Defendants filed their response to Niantic’s motion for preliminary injunctive
18   relief on July 31, 2019. See Dkt. 33.
19          6.      Defendants’ response to Niantic’s motion for preliminary injunctive relief raises
20   several new defenses and arguments, including defenses and arguments based on factual
21   assertions, that will require Niantic to undertake further factual investigation in order to prepare
22   its reply brief. Niantic therefore requires an additional week beyond the current August 7, 2019
23   deadline, to and including August 14, 2019, to assess and respond to the defenses and arguments
24   raised in defendants’ opposition and to file a reply in support of Niantic’s motion for preliminary
25   injunctive relief.
             7.      The parties have obtained only one prior extension, specifically, an extension of
26

27   defendants’ time for responding to Niantic’s Complaint. See Dkt. 24.

28          8.      The requested extension would have no impact on the schedule for the case.

                                                        -1-
                                                                                SCHWARTZ DECLARATION
                                                                                   Case No. 19-cv-03425-JST
     Case 3:19-cv-03425-JST Document 34-2 Filed 08/02/19 Page 3 of 3



 1       I declare under penalty of perjury that the foregoing is true and correct.
 2

 3       Executed on August 2, 2019 at Palo Alto, California.
 4
                                                          /s/ Julie E. Schwartz
 5                                                       Julie E. Schwartz
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  -2-
                                                                           SCHWARTZ DECLARATION
                                                                              Case No. 19-cv-03425-JST
